Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that “Sharp fails to teach or disclose the plurality of spaced openings occur at an intersection of at least two of the ribs” as required by claim 1 and therefore it would not have been obvious to modify the plunger rod of Haak (USPN 5263934) in view of Sharp (US 2008/0065027) (Remarks, Page 9-11), the examiner respectfully disagrees. As detailed in the Final Rejection mailed 04/02/21, Sharp teaches a syringe plunger rod (14) comprising ribs (50) having a plurality of openings (axial spaced openings 52) spaced along the length (Figure 8). It would have been obvious to one having ordinary skill in the art to modify at least one of three ribs of Haak to include plurality of openings spaced along its length based on the teachings of Sharp to provide an indication to the user of the quantity of fluid within a barrel of a syringe that utilizes the syringe plunger rod (Sharp [0047]). It is acknowledged that Sharp fails to explicitly teach the plurality of spaced openings occur at an intersection of at least two of the ribs. However, it is maintained that it would have been obvious at the time the invention was made to have the plurality of openings occur at an intersection of at least two of the ribs because it would be within the level of ordinary skill to place the openings at any desired location along the ribs because it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04). Applicant has not disclosed that the location of the plurality of openings provides an advantage, is used for a particular purpose, or solves a stated problem. The present application discloses that the openings themselves are large so as to leave “relatively little material on the ribs” [0104], but does not disclose a particular purpose for the location of the plurality of openings. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the plurality of openings located in the middle of the ribs or at the intersection of at least two of the ribs because the plurality of opens in either locations would perform the same function of decreasing the weight 
Regarding the argument that modifying Haak in view of Sharp to include the openings at the intersection of the ribs would destroy the intended function of Sharp (Remarks, Page 10) because “if the pair of openings 52 of Sharp was at the intersection of ribs as recited in amendment claim 1, the inner legs 62 would not be able to be received within the openings 52 of Sharp” (Remarks, Page 11), the examiner respectfully disagrees. It is noted that MPEP 2143.01 V states “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” (emphasis added). In this case, the “prior art invention being modified” is the plunger rod of Haak, not the syringe of Sharp. It is maintained that incorporating the plurality of openings disclosed by Sharp into the plunger rod of Haak and further modifying the plunger rod such that those opening occur at the intersection of at least two ribs would not render the plunger rod of Haak unsatisfactory for its intended purpose. 
Additionally, it is noted that the broadest reasonable interpretation of “the plurality of spaced openings occur at an intersection of at least two of the ribs” is not that a single opening is partially located on one rib and partially located on another rib such as shown in Figures 8A-8C of the present application or “the spaced openings having a spherical shape with its center at the intersection” (Remarks, Page 11). The limitation “occur at an intersection of at least two of the ribs” can be interpreted as the plurality of openings are located near or adjacent the intersection of at least two ribs. Using such an interpretation, further modifying the plunger rod of Haak in view of Sharp such that the openings are located on the ribs adjacent the center intersection of at least two ribs would not destroy the utilization of the stabilization clip of Sharp. Using the first interpretation that “the plurality of spaced openings occur at an intersection of at least two of the ribs” is a single opening is partially located on one rib and partially located on another rib, the resulting modification of Haak in view Sharp would result in the plunger rod of 

    PNG
    media_image2.png
    287
    201
    media_image2.png
    Greyscale



Regarding the argument that the cited do not teach “(1) a fluid path contact medical device (such as the plunger of claims 1, 9 and 14) which comprise (2) compositions comprising a mixture of 50% to70% by weight of a recycled resin and 30% to 50% by weight of a virgin resin, (3) wherein the recycled resin is selected from a combination of post-industrial recycled resin and post-consumer recycled resin, wherein (4) the compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity.”, the examiner respectfully disagrees. Applicant presents the argument that “the combination does not logically enable one skilled in In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant presents the argument that “where Riise does not teach or disclose passing or meeting a United States Pharmacopeia score of zero for cytotoxicity, it follows that the compositions of Riise may not actually pass the standard.” (Remarks, page 14) and “combining the compositions of Cheng… with the post-consumer recycled resin of Riise would not enable one skilled in the art to arrive at the present claims because it is unknown if said combination of compositions would pass the tests for cytotoxicity requirements” (Remarks, page 15). It is agreed that Ji, Riise and Suzuki do not disclose the use of a cytotoxicity test or that the disclosed compositions pass or meet a United States Pharmacopeia score of zero for cytotoxicity. It is also agreed that Cheng does not 

Regarding the argument that “the combination of stiffening disks 34 of Nevens with the twistable plunger rod of Olovson would destroy the intended functionality of Olovson” (Remarks, pages 16-18), the examiner respectfully disagrees. Olovson discloses a syringe plunger rod (5; Figures 1A and 7C) comprising: an elongate body (Figure 1A) consisting of two ribs in a v-shape (parts 5t and 5t’; Figure 7C), but fails to explicitly a plurality of support walls spaced along the length of the elongate body to provide support to the plunger rod. Nevens teaches a syringe plunger rod comprising ribs (ribs 33) extending the length of an elongate body (shaft 32) and a plurality of support walls (stiffening discs 34) spaced along the length of the elongate body (Figures 2 and 5). It is maintained that it would have been obvious to one having ordinary skill in the art to modify the plunger rod of Olovson to include support walls based on the teachings of 

    PNG
    media_image5.png
    194
    277
    media_image5.png
    Greyscale
 


 




/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783